6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 8/3/2020.
Claims 1-20 are pending in this Office Action. Claims 1, and 11 are independent claims.

Priority
Applicant’s claim for the benefit of a prior-filed application from Provisional Application 62/856694, filed 06/03/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The Information Disclosure Statement(s) received on 3/26/2021, 9/2/2020 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 is provisionally rejected on the ground of nonstatutory double patenting over claims 1-21 of copending Application No. 16/892,142 in view of Becker et al. (US 2018/0162491, hereinafter Becker).

The following table shows the claims in Instant Application that are rejected by copending Application No. 16/892,142
Instant Application
Application No. 16/892,142
1. A multi-tenant system, comprising: a main storage system, the main storage system including: 
a monolithic database configured to store global records associated with one or more global objects, each global object of the global of the 

a monolithic application configured to receive the particular global record storage request or the particular global record fetch request, the monolithic application configured to process the particular global record storage request by instructing the monolithic database to store one or more particular global field values of the particular global record for a particular tenant, and to process the particular global record fetch request by instructing the monolithic database to retrieve the one or more particular global field values of the particular global record for the particular tenant; and 

a monolithic API configured to receive the particular global record storage request or the particular global record fetch request and communicate the particular global record storage request or the particular global record fetch request to the monolithic application; 

a custom object storage system, the custom object storage system including: a custom object database configured to store custom records associated with one or more custom objects, each custom object of the one or more custom objects including one or more custom fields for a tenant of the tenants of the multi-tenant system, the custom object database configured to store a particular custom record associated with a particular custom object in response to a particular custom record storage request and to 

a custom object record service configured to process the particular custom record storage request by instructing the custom object database to store one or more particular custom field values of the particular custom record for the particular tenant, and to process the particular custom record fetch request by instructing the custom object database to retrieve the one or more particular custom field values of the particular custom record for the particular tenant; and 

a custom object API configured to receive the particular custom record storage request or the particular custom record fetch request and communicate the particular custom record storage request or the particular custom record fetch request to the custom object record service; and 

a query engine configured to receive a query, to generate global record fetch requests for relevant global records from the monolithic database, to generate custom record fetch requests for relevant custom records from the custom object database, and to generate a query response based on the relevant global records and the relevant custom records.



a monolithic database configured to store global records, each global record of the global records including global fields common for all 

a custom field database configured to store custom records, each custom record of the custom records including one or more custom fields for a tenant of the tenants of the multi-tenant system, the custom database configured to store a particular custom record including one or more particular custom fields in association with the particular global record in response to a particular custom record storage request and to retrieve the particular custom record in response to a particular custom record fetch request; 

a custom field record service configured to process the particular custom record storage request by instructing the custom field database to store one or more particular custom field values of the particular custom record for the particular tenant, and to process the particular custom record fetch request by instructing the custom field database to retrieve the one or more particular custom field values of the particular custom record for the particular tenant; 

a monolithic application configured to receive a record storage request or a record fetch request, the monolithic application configured to partition the record storage request into the particular global record storage request and the particular custom record storage request, the monolithic application configured to send the particular custom record storage request to the custom field record service, the monolithic application configured to partition the record 


a work API configured to receive the particular custom record storage request or the particular custom record fetch request and communicate the particular custom record storage request or the particular custom record fetch request to the custom field record service; and 


a main service API configured to receive the particular custom record storage request or the particular custom record fetch request from the monolithic application and to communicate the particular custom record storage request or the particular custom record fetch request to the work API. 












The ’142 claim does not explicitly state “a query engine configured to receive a query, to generate global record fetch requests for relevant global records from the monolithic database, to generate custom record fetch requests for relevant custom records from the custom object 
Becker, however, discloses a query engine configured to receive a query, to generate global record fetch requests for relevant global records from the monolithic database, to generate custom record fetch requests for relevant custom records from the custom object database, and to generate a query response based on the relevant global records and the relevant custom records (Figs. 1, 6, Para. 0065, 0114-0118).  it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to include the teachings of Becker, in order to access all data necessary for executing a hosted business application by either accessing tenant-specific data structure directly via tenant server or by accessing shared data via tenant server and table links (Becker Para. 0065).  .  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a monolithic database configured to store…. a monolithic application configured to receive… the monolithic application configured to process… a monolithic API configured to receive… a custom object database configured to store… a custom object record service configured to process… a custom object API configured to receive… a query engine configured to receive a query…” in claim 1, “a relationship identifier field configured to associate” in claim 3, 4, and “the custom object metadata service configured to enable the particular tenant”, “the custom object metadata service is further configured to generate” in claim 5,6,  “the gateway configured to distribute incoming requests” in claim 7, 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “A multi-tenant system, comprising: a main storage system, the main storage system including: a monolithic database configured to store…. a monolithic application configured to receive… the monolithic application configured to process… a monolithic API 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (note: If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, then the claim is then rejected under 101 for lack of hardware); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claims 1, 11 recite the limitation "the global" in “each global object of the global of the one or more global objects”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "The multi-tenant system of claim 9,", “wherein the particular global object map”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "The method of claim 19,", “providing the global object map to”.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claims 2-10, and 12-20 comprise the same deficiencies as those claims directly or indirectly by dependence, and are therefore rejected on the same basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 2016/0267294, hereinafter Weissman) in view of Becker et al. (US 2018/0162491, hereinafter Becker).

 As to Claim 1, Weissman discloses A multi-tenant system, comprising: 
a main storage system (Fig. 1), the main storage system including: a monolithic database configured to store global records associated with one or more global objects, each global object of the global of the one or more global objects including global fields common for all tenants of the multi-tenant system, the monolithic database configured to store a particular global record associated with a particular global object in response to a particular global record storage request and to retrieve the particular global record in response to a particular global record fetch request (Figs. 1, 2, Para. 0009, 0037, 0038, 0045, 0049, A user system might remotely access one of a plurality of server systems that might in turn access the database system. Data retrieval from the system might include the issuance of a query from the user system to the database system. The database system might process the request for information received in the query and send to the user system information relevant to the request.  System data storage for system data accessible to system and multiple tenants, the user interface device can be used to access data and applications hosted by system, and to perform searches on stored data, and otherwise allow a user to interact with various GUI pages that may be presented to a user. In this manner, system is multi-tenant, wherein system handles storage of, and access to, different objects, data and applications across disparate users and organizations. In some multi-tenant database systems, standard entity tables might be provided for use by all tenants. For CRM database applications, such standard entities might include tables for Account, Contact, Lead, and Opportunity data, each containing pre-defined fields. It should be understood that the word "entity" may also be used interchangeably herein with "object" and "table");
a monolithic application configured to receive the particular global record storage request or the particular global record fetch request, the monolithic application configured to process the particular global record storage request by instructing the monolithic database to store one or more particular global field values of the particular global record for a particular tenant, and to process the particular global record fetch request by instructing the monolithic database to retrieve the one or more particular global field values of the particular global record for the particular tenant (Para. 0028, 0036, 0042, 0043, 0048, application server may be configured to system data storage and the system data therein to serve requests of user systems, for example. Invocations to such applications may be coded using PL/SOQL that provides a programming language style interface extension to API.  user systems communicate with application servers to request and update system-level from and 
a monolithic API configured to receive the particular global record storage request or the particular global record fetch request and communicate the particular global record storage request or the particular global record fetch request to the monolithic application (Para. 0048, 0058, 0072, all API operations (e.g., describe, insert, update, delete, query, search) are available and the organization may define a user interface for editing that custom entity in an online application. In one embodiment, the request contains the first custom object's name, which is used to identify that particular entity for API calls and other developer entry points into the system); 
a custom object storage system, the custom object storage system including: a custom object database configured to store custom records associated with one or more custom objects, each custom object of the one or more custom objects including one or more custom fields for a tenant of the tenants of the multi-tenant system, the custom object database configured to store a particular custom record associated with a particular custom object in response to a particular custom record storage request and to retrieve the particular custom record in response to a particular custom record fetch request (Figs. 1, 2, Para. 0013, 0052-0054,0058, The database stores data specific to each one of a plurality of tenants, an organization using the standard entities provided by the system may desire that one or more new entities be created to specifically cater to, and to facilitate data storage and retrieval for, that organization's particular business model. Accordingly, in some multi-tenant database systems, tenants may be allowed to create and store custom objects, a custom object represented custom fields are defined for the custom entity, the organization can begin to use that custom entity like any other standard entity. For example, all API operations (e.g., describe, insert, update, delete, query, search) are available and the organization may define a user interface for editing that custom entity in an online application); 
a custom object record service configured to process the particular custom record storage request by instructing the custom object database to store one or more particular custom field values of the particular custom record for the particular tenant, and to process the particular custom record fetch request by instructing the custom object database to retrieve the one or more particular custom field values of the particular custom record for the particular tenant (Figs. 1, 2, Para. 0014, 0037, 0038, 0048,  0058, A user associated with a first tenant receives a request to access data of a first custom object in the database. The common table includes at least two custom objects associated with the first tenant. The at least two custom objects each contain one or more data types specified by the first tenant, user systems communicate with application servers to request and update tenant level data from system that may require sending one or more queries to tenant data storage, API operations (e.g., describe, insert, update, delete, query, search) are available and the organization may define a user interface for editing that custom entity in an online application); and 
a custom object API configured to receive the particular custom record storage request or the particular custom record fetch request and communicate the particular custom record storage request or the particular custom record fetch request to the custom object record service (Para. 0045, 0048, 0072, System automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information. System data storage may generate query plans to access the requested data from the database. a request to access a first custom object (e.g. custom object 470) is received from a user associated with a first tenant (e.g. organization with org id of "oodl" from FIG. 4). In one embodiment, the request is received by system steps are performed by elements of system. In one embodiment, the request contains the first custom object's name, which is used to identify that particular entity for API calls and other developer entry points into the system. In this manner, system is multi-tenant, wherein system handles storage of, and access to, different objects, data and applications across disparate users and organizations); and 
a query engine configured to receive a query, to generate global record fetch requests for relevant global records from the monolithic database, to generate custom record fetch requests for relevant custom records from the custom object database, and to generate a query response based on the relevant global records and the relevant custom records (Para. 0009, 0048, 0061, 0078, 0088,  process the request for information received in the query and send to the user system information relevant to the request, sending one or more queries to tenant data storage and/or system data storage. System (e.g., an application server in system) automatically generates one or more SQL statements (e.g., one or more SQL queries) that are designed to access the desired information. System data storage may generate query plans to access the requested data from the database, the requested data of the first custom object to which the user can access is sent to the user. The requested data may be the result of a query with filter predicates that provide a selection of the data desired). 
Weissman does not explicitly disclose a query response based on the relevant global records and the relevant custom records. However, discloses send query to tenant data storage and system data storage, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to recognize that query result is based on the relevant global records and the relevant custom records.
In addition, Becker explicitly discloses the query response based on the relevant global records and the relevant custom records (Figs. 1, 6, Para. 0065, 0114-0118, it may be necessary for a tenant application executed by a tenant server to access shared data structures through the use of table links. Accordingly, tenant server may access tenant-specific data structures in tenant database and shared data structures in provider database. Tenant stations may access the tenant space and, in response, receive data from either the tenant-specific data structures or shared data structures. More particularly, tenant server, at the request of tenant station, may query tenant database. If the query references tenant-specific data structures, the information is retrieved directly from tenant database. If the query references shared data structures, the request is redirected by table links and, based on the location data of the table link associated with the requested data structure, retrieved from provider database).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention, to modify the teachings of Weissman to include the teachings of Becker, in order to access all data necessary for executing a hosted business application by either accessing tenant-specific data structure directly via tenant server or by accessing shared data via tenant server and table links (Becker Para. 0065).  

Weissman as modified discloses The multi-tenant system of claim 1, wherein each custom object includes a tenant identifier field, an object identifier field, and a record identifier field (Para. 0054-0057). 

As to Claim 3, Weissman as modified discloses The multi-tenant system of claim 1, wherein at least one custom object includes a relationship identifier field configured to associate the at least one custom object with one or more global objects (Para. 0055-0059). 

As to Claim 4, Weissman as modified discloses The multi-tenant system of claim 1, wherein at least one global object includes a relationship identifier field configured to associate the at least one global object with one or more custom objects (Para. 0055-0059). 

As to Claim 5, Weissman as modified discloses The multi-tenant system of claim 1, wherein the custom object storage system further includes a custom object metadata service, the custom object metadata service configured to enable the particular tenant to generate the particular custom object, the particular custom object configured to generate the particular custom record (Para. 0052, 0056-0057). 

As to Claim 6, Weissman as modified discloses The multi-tenant system of claim 5, wherein the custom object metadata service is further configured to generate a particular custom object map, the particular custom object map identifying the one or more particular custom object fields of the particular custom object (Para. 0053-0056). 

Weissman as modified discloses The multi-tenant system of claim 6, wherein the particular custom object map is provided to a gateway, the gateway configured to distribute incoming requests to the main storage system, the custom storage system, and to the query engine, the query engine configured to use the particular custom object map to identify relevant custom records associated with the query (Fig. 1, Para. 0040, 0045, 0053-0056). 

As to Claim 8, Weissman as modified discloses The multi-tenant system of claim 1, further comprising a global object map, the global object map identifying the one or more particular global object fields of the particular global object (Para. 0050-0051). 

As to Claim 9, Weissman as modified discloses The multi-tenant system of claim 9, wherein the particular global object map is provided to a gateway, the gateway configured to distribute incoming requests to the main storage system, the custom storage system, and to the query engine, the query engine configured to use the particular global object map to identify relevant global records associated with the query (Fig. 1, Para. 0040, 0045, 0050-0051). 

As to Claim 10, Weissman as modified discloses The multi-tenant system of claim 1, further comprising a second custom object database and a second custom object record service (Para. 0014, 0053-0055). 







As to claims 12-20, recite “a method” with similar limitations to claims 2-10 respectively and are therefore rejected for the same reasons as discussed above.


Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEW FEN LIN/Primary Examiner, Art Unit 2166 
9/15/2021